Citation Nr: 0707022	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left ulnar neuropathy 
as a result of VA surgical treatment  in March 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1978.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2004 rating decision that denied 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional left arm and hand disability 
as a result of VA surgical treatment during hospitalization 
in March 2002.  The veteran filed a notice of disagreement 
(NOD) in February 2001.  The RO issued a statement of the 
case (SOC) in March 2005, and the veteran's representative 
filed a Substantive Appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2005.  

In June 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Following VA surgical treatment in March 2002, the 
veteran has suffered from left ulnar neuropathy an additional 
disability of the left upper extremity (affecting the left 
hand and arm).

3.  Competent medical opinion evidence states that the 
veteran's neuropathy as not due to carelessness, negligence, 
or lack of proper skill, on that VA surgeons, and indicates 
that such additional disability was a reasonably foreseeable 
consequence of the surgery.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for left ulnar neuropathy 
as a result of VA surgical treatment  in March 2002  are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for compensation benefits, 
pursuant to 38 U.S.C.A. § 1151, has been accomplished.  

The RO issued a pre-rating letter in May 2003 and a post-
rating letter in March 2005 that notified the veteran and his 
representative of what was needed to establish entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (evidence showing additional disability as a 
result of VA treatment and proximate cause of additional 
disability as direct result of VA negligence/fault or event 
not reasonably foreseeable).  After the letters, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim.

The Board also finds that the May 2003 and March 2005 letters 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In the May 2003 and March 
2005 letters, the RO explained to the veteran that VA would 
make reasonable efforts to help him get evidence necessary to 
support his claim for benefits pursuant to 38 U.S.C.A. § 
1151, such as medical records (including private medical 
records), if he gave it enough information, and, if needed, 
authorization, to obtain them.  The RO further specified what 
records VA was responsible for obtaining, to include Federal 
records, and the type of records that VA would make 
reasonable efforts to get.  The March 2005 letter also 
included a request that the veteran furnish any evidence that 
he had in his possession that pertained to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements-
addressed above-was furnished to the veteran both before and 
after the September 2004 rating action on appeal.  However, 
the Board finds that any delay in issuing section 5103(a) 
notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
issuance of May 2003 letter and further opportunity to 
provide information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated the claim for 
benefits pursuant to 38 U.S.C.A. § 1151 (as reflected in the 
March 2005 SOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson,20 Vet. App. 527 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

Additionally, the Board finds that all necessary development 
on the claim on appeal has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his 
claim, to include obtaining available post-service VA medical 
records dated through 2004, as well as the reports of VA 
examinations and opinions in April 2004 and July 2004; these 
records have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Background


A February 2002 VA treatment note reflects that the veteran 
underwent an ambulatory surgical procedure on February 21, 
2002 and noted a recent diagnosis of end stage renal disease 
secondary to hypertension.  It was further noted that the 
veteran had been referred for surgical placement of an 
arteriovenous fistula (AVF).  Treatment records detail that 
the veteran agreed to proceed with the procedure after risks 
and benefits were explained to him.  A February 2002 VA 
attending surgeon post-op note indicated that under local 
anesthesia, an AVF was created employing the brachial artery 
and the basilic vein above the veteran's left elbow.

A March 2002 VA hospital discharge summary shows that the 
veteran was hospitalized from March 29, 2002 to March 31, 
2002.  After the veteran was found to have an occlusion of 
the AVF, VA treatment notes detail that he underwent an 
arteriovenous graft placement on March 29, 2002.  It was 
noted that the veteran tolerated the procedure without 
complications and was transferred to the recovery room.  
However during transfer from the operating table to the 
recovery room, the veteran's AV graft was noted to have no 
thrill or bruit.  Treatment notes indicate that the veteran 
was then returned to the operating room and a left 
thrombectomy was performed.  It was further noted that the 
veteran had tolerated the second procedure without 
complications and was transferred to the recovery room. 

A VA surgery clinic treatment note dated on April 2, 2002 
showed complaints of pain on the anterior and posterior 
aspect of the left shoulder and directly over the AV graft 
site as well as parathesias over the ulnar nerve 
distribution.  Physical examination findings were listed as 
left arm edema extending from graft distally to forearm; 
intact sutures; slight bleeding present; no erythema; and 
decreased strength during supination of the left arm.  

A VA surgery clinic treatment note dated on April 9, 2002 
noted complaints of numbness in ulnar distribution region 
status postoperative acute thrombosis of revised AV graft.  
Neurological examination revealed that the veteran's motor 
skills were within normal limits.  The examiner indicated 
that the veteran had some nerve ischemia which was 
unavoidable in some patients when arterial blood is diverted.  
The veteran was advised to avoid extreme temperatures as well 
as exercise his left hand and wrist.  Additional VA treatment 
notes dated in April 2002 indicate that the veteran's AV 
graft had again clotted.  
 
A June 2002 VA treatment note reflects continued complaints 
of numbness in the left fingers.  The examiner noted that the 
veteran had a neurological deficit caused by ischemia but 
noted improvement in ulnar distribution.  An additional June 
2002 VA physician consultation note showed that the veteran 
was evaluated for his left hand neuropathy status post AVF 
attempt.  Physical examination findings were noted as left 
upper extremity muscle atrophy; parathesias in ulnar 
distribution; symmetric reflexes; and normal sensation of 
proximal left upper extremity ulnar distribution; no edema; 
and multiple scars on the left upper extremity.  The examiner 
assessed  left upper extremity ulnar nerve injury related to 
recent surgery.  He opined that it was likely direct nerve 
damage rather than an ischemic related injury, according to 
the distribution of symptoms.  In a June 2002 addendum to 
that consultation, the attending VA physician noted findings 
of parathesia in the left 4th and 5th finger; claw hand 
deformity; and atrophy of the left hand intrinsic muscles.  
The examiner further indicated that the veteran had sensation 
in the medial brachial and medial antebrachial "cut" but 
with nerves intact.  Without any electromyographic or nerve 
conduction studies, the examiner opined that the veteran had 
left ulnar neuropathy most likely secondary to direct injury 
resulting in axonal loss. 

VA outpatient treatment notes dated in October 2002, January 
2003, February 2003, April 2003, and June 2003 reveal 
continued complaints of left hand pain, left arm pain, and 
pain as well as numbness in the left 4th and 5th fingers.

An April 2004 VA examination report reflects the veteran's 
complaints of numbness and an inability to move his left 
little finger and ring finger as well as pain in the medial 
portion of his left hand.  Objective medical findings on 
examination were noted as atrophy of the intrinsic muscles of 
the left hand (especially the 1st dorsal interroseous 
muscle); weakness of thumb adduction on the left hand; 
weakness of abduction and adduction of all fingers of the 
left hand; some sensory loss in the ulnar distribution of the 
left hand; and diminished sensation in the little finger and 
half of ring finger of the left hand.  The examiner's  
impression was status post left ulnar neuropathy in the 
perioperative that was likely related to an ischemic event 
related to thrombosis of the AV graft with persistent claw 
deformity of the left hand.  

Following a review of pertinent medical records, in July 
2004, a VA physician opined that that the veteran's 
neuropathy was a complication of the procedure, and  not due 
to carelessness, negligence, or lack of proper skill on the 
part of the VA surgeons.  The physician indicated that re-
examination of the veteran was not necessary.  . 

III.  Analysis

In this appeal, the veteran filed the current claim for 
compensation under 38 U.S.C.A. § 1151 in May 2003.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2005).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 changed.  
Such claims previously were adjudicated under 38 C.F.R. 
§ 3.358 (a regulation that the RO initially considered in 
adjudicating the claims).  However, VA subsequently 
promulgated 38 C.F.R. § 3.361 to implement the provisions of 
the revised statute; this regulation, also applicable to 
claims for compensation benefits, pursuant to 38 U.S.C.A. § 
1151, filed on or after October 1, 1997 is effective as of 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

Generally, where there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  Here, however, the added 
provisions of 38 C.F.R. § 3.361 are virtually identical to 
those of 38 C.F.R. § 3.358, in many respects, and merely 
implement the provisions of 38 U.S.C.A. § 1151 pertaining to 
claims filed on or after October 1, 1997.  As such, and 
because the RO has evaluated the veteran's claim under, and 
given the veteran notice of the criteria of 38 C.F.R. § 3.361 
(as reflected in the March 2005 SOC), the Board finds that 
there is no due process bar to the Board also applying the 
provisions of 38 C.F.R. §  3.361 in evaluating the claim.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  See 38 C.F.R. § 3.361(b) 
(2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1) (2006).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) 
(2006).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2006).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2006).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2006).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran contends that he currently suffers from an 
additional left hand and arm disability as a result of VA 
surgical treatment in March 2002, and asserts his entitlement 
to VA compensation benefits for such disability

Competent medical evidence clearly shows the veteran has an 
additional left upper extremity disability, diagnosed as left 
ulnar neuropathy, following VA surgical treatment in March 
2002, and several examiners have related the veteran's ulnar 
neuropathy to such treatment.   Questions remain, however, as 
to whether the  proximate cause of veteran's additional left 
upper extremity disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA surgeons,  or due to an event not 
reasonably foreseeable.  The Board finds that the competent 
medical evidence of record does not support either finding.

Following a review of pertinent medical records, in a July 
2004 medical opinion, a VA physician specifically opined that 
the veteran's neuropathy was a complication of the VA 
surgical procedure and was not due to carelessness, 
negligence, or lack of proper skill  on the part of VA 
surgeons.  The physician's characterization of the condition 
as a complication of the procedure suggests that neuropathy 
was a foreseeable consequence of the surgery, and there is no 
other medical opinion or comment to the contrary.  While VA 
treatment notes dated in April and June 2002 reflect a 
comment that the veteran's neuropathy was due to an ischemic 
event or as due to a direct nerve injury connected with the 
March 2002 surgery, neither this note or any other medical 
evidence of record indicates that the veteran's additional 
left upper extremity disability was not a known complication 
of the VA surgical procedures performed in March 2002.  In 
fact, in an April 2002 VA treatment note, the examiner 
characterized the veteran's current neurological 
symptomatology as unavoidable in some patients when arterial 
blood is diverted during a surgical procedure.  In short, the 
record includes competent medical opinion evidence that 
states that the veteran's additional left upper extremity 
disability was not due to carelessness, negligence, or lack 
of proper skill, on the part of VA surgeons,  and that 
indicates that such additional disability was a reasonably 
foreseeable consequence of the surgery.  Aside from the 
question of additional disability, this evidence constitutes 
the only probative evidence to address the remaining 
questions needed to resolve the claim.  Significantly, 
neither the veteran nor his representative has presented any 
medical evidence or opinion that supports the claim  

The Board notes the veteran's allegation, advanced during the 
June 2006 Board hearing, that he was not informed that ulnar 
neuropathy was a complication that could be suffered as a 
result of the VA surgical treatment he received in March 
2002; however, there is no objective support for this 
assertion.  A VA peri-operative teaching note time-stamped 
before his surgery on March 29, 2002 shows that the veteran 
received an explanation of operating procedures.  The record 
also includes multiple VA treatment records dated in February 
and March 2002 clearly show that the veteran elected to 
proceed with implantation of the AV graft after the initial 
AVF placement failed. While none of these records explicitly 
indicate that ulnar neuropathy as a possible consequence of 
surgery was discussed, such does not change the fact that 
medical evidence, identified above, indicates that the 
veteran's additional disability, identified above, was, in 
fact, a reasonably foreseeable consequence of the veteran's 
surgical treatment.  

The Board has also considered the veteran's other assertions 
advanced in connection with the claim.  To whatever extent 
these assertions are offered to establish fault on VA's part 
or that the disability was not a foreseeable event, as a 
layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on the medical matters upon which this 
claim turns..  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the veteran's 
assertions in this regard have no probative value.  

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for  left ulnar neuropathy 
are not met, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for  left ulnar neuropathy 
as a result of VA surgical treatment in March 2002, is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


